          Case 1:20-cr-00353-CM Document 18 Filed 12/22/20 Page 1 of 3
                                                    USDCSDN'Y
                                                    OOCUMENT
                                                    ELECTR.ONIC.All,YFll,ED             D ft : April 1, 2020 at 4:30 PM

                                                    DOC#:                  '     I
UNITED STATES DISTRICT COURT                         DATE FILED:       / ~ / J. 2/ UJ
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X •
UNITED STATES OF AMERICA,
                                                                               WAIVER OF RIGHT TO BE
                            -v-                                                PRESENT AT CRIM INAL
                                                                               PROCEEDING
William Murrell,
                                       Defendant(s).                           20 -CR- 353 (CM)
-----------------------------------------------------------------X

Check Proceeding that Applies

         Arraignment

         I have been given a copy of the indictment containing the charges against me and have
         reviewed it with my attorney. I understand that I have a right to appear before a judge in
         a courtroom in the Southern District of New York to confirm that I have received and
         reviewed the indictment; to have the indictment read aloud to me if I wish; and to enter
         a plea of either guilty or not guilty before the j udge. After consultation with my attorney,
         I wish to plead not guilty. By signing this document, I wish to advise the court of t he
         following. I willingly give up my right to appear in a court room in the Southern District of
         New York to advise the court that:

                   1)        I have received and reviewed a copy of the indictment.
                   2)        I do not need the judge to read the indictment aloud to me.
                   3)        I plead not guilty to the charges against me in the indictment.



Date:



                   Signature of Defendant



                   Print Name

          Bail Hearing

          I am applying or in the future may apply for release from detention, or if not detained, for
          modification of the conditions of my release from custody, that is, my bail conditions. I
          understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time that my attorney makes such an appl ication. I have
          discussed these rights with my attorney and wish to give up these rights in my case for
          the period of time in which access to the courthouse has been restricted on account of
        Case 1:20-cr-00353-CM Document 18 Filed 12/22/20 Page 2 of 3




        the COVID-19 pandemic. I request that my attorney be permitted to make applications
        for my release from custody or for modification of the conditions of my release even
        though I will not be present, and to make such applications in writing or by telephone in
        my attorney' s discretion.

Date:



               Signature of Defendant



               Print Name


X       Conference

        I have been charged in an indictment with violations of federal law. I understand that I
        have a right to be present at all conferences concerning this indictment that are held by
        a judge in the Southern District of New York, unless the conference involves only a
        question of law. I understand that at these conferences the judge may, among other
        things, 1) set a schedule for the case including the date at which the trial will be held, and
        2) determine whether, under the Speedy Trial Act, certain periods of time should be
        properly excluded in setting the time by which the trial must occur. I have discussed these
        issues with my attorney and wish to give up my right to be physically present at the
        conferences. By signing this document, I wish to advise the court that I willingly give up
        my right to be physically present at the conferences in my case for the period of time in
        which access to the courthouse has been restricted on account of the COVID-19
        pandemic. I request that my attorney be permitted to represent my interests at the
        proceedings even though I will not be physically present.

Date:           December 22, 2020



              £---                Tamara Giwa for William Murrell
                Signature of Defendant




                William Murrell
                Print Name




                                                  2
        Case 1:20-cr-00353-CM Document 18 Filed 12/22/20 Page 3 of 3




I hereby affirm that I am aware of my obligation to discuss with my client the charges contained
in t he indict ment, my client's rights to attend and participate in the crim inal proceedings
encompassed by this waiver, and this waiver form . I affirm t hat my client knowingly and
voluntarily consents to the proceedings being held in my client' s absence. I will inform my client
of what t ranspires at t he proceedings and provide my client with a copy of t he transcript of the
proceedings, if request ed .

Date:          December 22, 2020

                  IL-
               Signature of Defense Counsel


                Tamara Giwa
                Print Name

Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss t hese issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before t he def endant signed it.
The int erpreter's name is: _ _ __ __ _ __ _




Date:
                 Signature of Defense Counsel
                                ""
                                f
                                           ..
                                           'J!,(
                                K,     J    I   ..__p
                                     .,I_,.~'
Accepted :
               Signat ure of Judge
               Date:




                                                        3
